UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember 2013 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Non-executive director The Company hereby announces that Ken Hydon, a non-executive director of the Company and chairman of its audit committee, was appointed as a non-executive director of Merlin Entertainments plc ("Merlin") on 20 October 2013. This notification is made in accordance with LR 9.6.14 following the admission of Merlin's shares to trading on the London Stock Exchange on 8 November 2013. Natalie Dale Assistant Company Secretary Pearson plc 11 November 2013 PEARSON plc  Date:11 November2013 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
